
	

113 HR 5722 IH: Providing Opportunities to Work for Energy Reliability Act
U.S. House of Representatives
2014-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5722
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2014
			Mr. Benishek (for himself and Mr. Peters of Michigan) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Federal Power Act to require the Federal Energy Regulatory Commission to review the
			 decisions of the North American Electric Reliability Corporation affecting
			 cost allocation under system support resources agreements.
	
	
		1.Short titleThis Act may be cited as the Providing Opportunities to Work for Energy Reliability Act or the POWER Act.
		2.Review of decisions of North American Electric Reliability Corporation affecting cost allocation
			 under system support resources agreementsSection 205 of the Federal Power Act (16 U.S.C. 824d) is amended by adding at the end the
			 following:
			
				(g)Review of decisions of North American Electric Reliability Corporation affecting cost allocation
			 under system support resources agreements
					(1)DefinitionsIn this subsection:
						(A)System support resources agreement
							(i)In generalThe term system support resources agreement means an agreement between the owner of a system support resources unit and a transmission
			 organization that provides for—
								(I)operation of the system support resources unit for a period past the date on which the owner of the
			 system support resources unit proposes to suspend the operation of, or
			 retire, the system support resources unit;
								(II)the payments to be made to the owner of the system support resources unit for the continued
			 operation; and
								(III)the manner in which the costs for the continued operation will be recovered.
								(ii)InclusionsThe term system support resources agreement includes the associated rate schedule, or any other allocation of costs, for an agreement
			 described in clause (i).
							(B)System support resources unitThe term system support resources unit means a generating unit that has been designated by a transmission organization as a system
			 support resources unit on—
							(i)an application to the transmission organization by the owner of the unit to retire or suspend
			 operation of the unit; and
							(ii)a determination by the transmission organization that the operation of the unit is necessary to
			 operate the transmission system consistent with applicable reliability
			 standards.
							(C)Transmission organizationThe term transmission organization has the meaning given the term in section 215(a).
						(2)Review by commission
						(A)In generalThe Commission shall review any decision by the North American Electric Reliability Corporation to
			 approve a new balancing authority that would alter cost allocations under
			 an existing system support resources agreement.
						(B)Suspension of effectivenessThe new balancing authority described in subparagraph (A) shall not take effect until approved by
			 the Commission.
						(3)Cost-benefit analysisPrior to issuing a decision under paragraph (4), the Commission shall publish a cost-benefit
			 analysis of the proposed decision described in paragraph (2)(A), including
			 the likely financial impact of the decision on ratepayers.
					(4)Decision by commission
						(A)In generalThe Commission shall—
							(i)review a decision of the North American Electric Reliability Corporation described in paragraph
			 (2)(A); and
							(ii)issue a decision that approves, disapproves, or modifies the decision of the North American
			 Electric Reliability Corporation.
							(B)DisapprovalThe Commission shall disapprove a decision of the North American Electric Reliability Corporation
			 described in paragraph (2)(A) if the Commission determines that the
			 decision would result in unjust, unreasonable, unduly discriminatory, or
			 otherwise unlawful rates for ratepayers..
		
